DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 15-34 of the US Patent Application No. 16/384,737 filed 04/15/2019 are presented for examination.
Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 15-17 24, 29, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Karpowicz et al. (US 7,438,705).
Regarding claim 15, Karpowicz discloses a system for applying suction to a wound (Abstract, line 1) comprising:

a flow path extending between an outlet and an inlet, wherein the outlet is configured to fluidically connect to a vacuum source (col. 11, lines 18-20) and wherein the inlet is configured to fluidically connect to a negative pressure wound dressing (col. 2, lines 41-42); and 
a flow meter configured to measure flow rate of liquid flowing through the flow path (col. 2, lines 57-58).
Regarding claims 16 and 17, Karpowicz discloses the system comprising alarm system (warning signals) (configured to indicate abnormal conditions, as required by claim 17 (col. 2, lines 58-60).
Regarding claim 24, Karpowicz discloses the system comprising a valve configured to be actuated to regulate suction (col. 8, lines 46-48).
Regarding claim 29, Karpowicz discloses the system, wherein the controller is configured to provide suction intermittently (col. 10, lines 39-59).
Regarding claim 31, Karpowicz discloses the system comprising the negative pressure wound dressing; and a tube connecting the negative pressure wound dressing to the inlet (col. 2, lines 41-43).
Regarding claim 33, Karpowicz discloses the system, wherein the system is configured to be operable when the vacuum source is a wall vacuum source and operable when the vacuum source is a portable vacuum source that includes a vacuum motor (col. 11, lines 18-20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Weston (US 10,265,445).

Weston teaches a wound treatment apparatus (Abstract, line 1), wherein the alarm comprises the sound (col. 16, lines 30-32).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the alarm system of Karpowicz with the sound, as taught by Weston in order to make the alarm audible, as motivated by Weston (col. 16, lines 30-32).
Claims 20-23, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Zamierowski (US 7,108,683).
Karpowicz discloses the invention discussed above but does not expressly disclose the system, wherein the system configured to cut suction in response to a dangerous rate of fluid removal being measured by the flow meter.
Zamierowski teaches a wound therapy system (Abstract, lines 1-2) comprising a programmable controller (col. 9, lines 37-38) capable of being programmed to cut suction in response to the dangerous rate of fluid as well as any algorithm required by claims 21-23, 27-28 and 30.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the programmable controller, as taught by Zamierowski in order to execute any desired protocol, as motivated by Zamierowski (col. 9, lines 36-49).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Hunt et al. (US 6,142,982).
Karpowicz discloses the invention discussed above but does not expressly disclose the system comprising a display screen.
Hunt teaches a wound treatment apparatus (Abstract, line 1) comprising a display screen (col. 3, line 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the display screen, as taught by Hunt in order to display data, as motivated by Hunt (col. 3, lines 11-13).
Claims 26, 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Fleischmann (US 8,376,972).
Regarding claims 26 and 32, Karpowicz discloses the invention discussed above but does not expressly disclose the system comprising a pressure sensor positioned under the wound dressing.
Fleischmann teaches a wound treatment device comprising a pressure sensor 38 positioned under the wound dressing (col. 6, lines 64-67; fig. 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the pressure sensor, as taught by Fleischmann in order to measure pressure under the dressing, as directed by Fleischmann (col. 6, line 67).
Karpowicz in view of Fleischmann do not expressly disclose the second pressure sensor located along the flow path.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system with the second pressure sensor in order to improve control over the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 34, Karpowicz discloses a system for applying suction to a wound (Abstract, line 1) comprising:
a vacuum source connected to the system (col. 11, lines 18-20); and
a wound packing material 24 that is a posous dressing configured to be positioned over the wound (col. 4, lines 54-62).

Fleischmann teaches a wound treatment device comprising a pressure sensor 38 positioned under the wound dressing (col. 6, lines 64-67; fig. 5).
The rationale of obviousness rejection discussed above in claim 26 is incorporated herein in its entirety.
Conclusion


 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781